UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6552



CLARENCE LYLES,

                                              Plaintiff - Appellant,

          versus


WILLIE SCOTT, Warden; GADDY LASSITER;         S.
KNIGHT,   Health Administrator; WAYNE         H.
CALABRESE,

                                           Defendants - Appellees,


          and


WACKENHUT CORRECTIONAL CORPORATION,

                                                          Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cv-176-BO)


Submitted: September 28, 2006              Decided: October 6, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Lyles, Appellant Pro Se.     James Redfern Morgan, Jr.,
WOMBLE, CARLYLE, SANDRIDGE & RICE, P.L.L.C., Winston-Salem, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Clarence Lyles appeals the district court’s order denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).   We

have reviewed the record and find no reversible error.   See Holly

v. Scott, 434 F.3d 287 (4th Cir. 2006) (Bivens action may not be

brought against individual officers in a privately-run federal

correctional facility such as Rivers Correctional Institution).

Accordingly, we affirm the district court’s order dismissing Lyles’

complaint.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -